Earl Warren: Number 368, A Book Named "John Cleland's Memoirs of a Woman of Pleasure", Appellant, versus the Attorney General of Massachusetts.
Charles Rembar: May it please --
Earl Warren: Mr. Rembar.
Charles Rembar: May it please the Court. This is an appeal from a decision of the Supreme Judicial Court of Massachusetts which held that this book was not entitled to constitutional protection by a four-to-three votes. I'm happy to say Mr. Chief Justice that I bring you a case in which is not necessary to read the book. It's not that we don't want you to read the book, we urge you to read the book. We think it's a good book. We do not think it will adversely affect your moral fiber. We do not think that you will find it deeply offensive. Although if the members of this busy Court have not had time to keep up with the bestseller lists, you may find the subject matter a bit unusual. And on the matter of redeeming social importance --
Speaker: Do (Inaudible) how would a judge make a dissenting opinion without reading the book?
Charles Rembar: In this way, Your Honor, all counsel here --
Speaker: And not wasting of my time (Inaudible)
Charles Rembar: I don't think your time was wasted, Your Honor. I think, as I say that it is a book which has many values to offer to the reader.
William J. Brennan, Jr.: Well then, help me because I haven't read it.
Charles Rembar: Very good, Your Honor. I will say this though, if I may help the Chief Justice first. The -- we have here a record in which there is an overwhelming demonstration of the kind of value that all counsel here today agreed, invokes the protection of the First Amendment. I would suggest that a possible answer to the administrative difficulty that the Chief Justice has outlined is that where you have highly qualified witnesses who come to Court and stake their professional reputations on their analysis of the book and its values where you have published reviews and critical essays by people who have no interest in the outcome of the litigation, which also established that value. Then on the record, the book is entitled to the protection of the First Amendment.
Speaker: Did the judges in your court decide this (Inaudible).
Charles Rembar: The majority below, Your Honor, did not accept the test of redeeming social importance. They referred to it as one other possible test. It obviously made very small impression on them. And then they committed an error which I believe this Court will find to be an error on the basis of the record. They said the book has only minimal literary value. Now, this Court of course while --
William J. Brennan, Jr.: I thought Mr. Rembar that expert testimony, if I get what you're saying, if a number of distinguished literary critics say this book has social value that ought to be enough for us. But I gather they're on the experts, aren't they? And I -- if the ultimate decision is for us, I thought expert testimony was only to aid not to decide for the ultimate fact or other determiner of what such help as it may give but I don't think it could be substitution for --
Charles Rembar: I didn't mean to suggest the contrary, Your Honor. What I'm saying is this. You do not accept the conclusion of the so-called expert. He doesn't merely get up there and say, "This book has value" and leave the Court, and there can be testimony on the other side as well. It is for this Court to read the record, to appraise the testimony, and to decide whether really a case has been made out for social value. The witnesses in this case didn't make conclusory statements. They analyzed the book. They spoke of the various canons of literary criticism that are to be applied. They found the book good under those canons. Now, in opposition there was one witness, and we would leave to the Court the appraisal of his testimony as well. He was a witness who spoke in conclusory terms. He called the book obscene and prurient. He said that prurient meant esoteric. When asked if that was really the word he meant, he said yes. When he was asked who it was that the heroine had married at the end of the book, he couldn't remember. He referred to Jane Austen as an 18th Century novelist. While all of these things can be considered, at the same time the Court can consider the qualifications and the statements of Professor Fred Stocking, Chairman of the Department of Literature of Williams College, Professor John Bullitt Professor of English and Master of Quincy House at Harvard, Professor Holland of MIT, Professor Sproat of Boston University and the rest of the witnesses.
William J. Brennan, Jr.: Well I -- I might understand this if it were a problem in nuclear physics, but I wonder if that carries over in this area.
Charles Rembar: I submit Your Honor --
Potter Stewart: It is your point, Mr. Rembar, that simply as a matter of law, not as a matter of fact, but as a matter of law if witnesses of this caliber and stature and good faith testify to this, then no matter how many people disagree with them, if there -- if there are those people of this caliber willing to testify and able to testify under oath to this, then no court could hold that this was utterly without redeeming social importance, is that it?
Charles Rembar: Well, Your Honor says no matter how many people disagree with them, I would ask in court or out of court?
Potter Stewart: I mean -- witnesses, now we're talking about witnesses under oath.
Charles Rembar: Witnesses, if there is a substantial body of expert testimony that says this book is utterly without value, then this Court will make up its mind on the basis of that record just as it does in other cases where there are disputes.
Potter Stewart: But our test has been utterly without.
Charles Rembar: Yes, Your Honor, and that is what the test will be. But in applying that test, you will have to consider the testimony on both sides of the case. It's conceivable that you have to --
William O. Douglas: So if you got one Baptist minister at one side and a thousand in the other, you couldn't say that --
Potter Stewart: Utterly without --
William O. Douglas: -- utterly with?
Charles Rembar: The Baptist minister, I think, Your Honor would not be qualified to give literary testimony. He might testify as to the religious value of the work.
William O. Douglas: Well, I see. But you --
Charles Rembar: But I would say in --
Potter Stewart: He can have a work conceivably have that redeeming social importance because of its literary value, because of its moral value, because of its --
Charles Rembar: Scientific, artistic -- this Court has mentioned those aspects and --
Potter Stewart: -- theologic and anything else.
William O. Douglas: But the minister might have turned light upon redeeming social value, might he not?
Charles Rembar: He might if the value of the book were urged to be --
William O. Douglas: What if he testifies and use it to his own therapy and counseling those --
Charles Rembar: Then it has a medical or a psychiatric value.
William O. Douglas: Yes.
Charles Rembar: Yes, Your Honor, that would constitute that kind of value. But if I may return to your question --
William J. Brennan, Jr.: Mr. Rembar, I'd just like to get this clear now. This follows up with Mr. Justice Stewart. Are you urging on us that we set that where there is testimony directed to the issue of redeeming social value and that is credible testimony of acknowledged experts in the field that that ends any obscenity case without ever reading the material involved.
Charles Rembar: Yes, Your Honor.
William J. Brennan, Jr.: Is that what you're saying?
Charles Rembar: I am saying that.
William J. Brennan, Jr.: And is that -- that is well-written literate, pornography is outside.
Charles Rembar: Your Honor, the word pornography --
William J. Brennan, Jr.: Well, it doesn't mean that? Well, we're dealing -- we're dealing, I guess, by hypothesis with what's pornographic material as to which however a number of acknowledged literary critics are willing to say it has some literary and therefore social value because it's well written.
Charles Rembar: If by pornographic, Your Honor means, sexually arousing or lustable, in terms of decisions, the answer is yes. I think it has been clear for some time now that material whose effect is to stimulate a sexual response in the normal person is not for that reason to be denounced. I think that sexual --
William J. Brennan, Jr.: Well, Roth said that much I think, didn't he?
Charles Rembar: Yes, Your Honor.
Hugo L. Black: Well, if you need an expert as to what -- whether or not it has social value, an expert in that field, why not go to a member of the legislature? (Inaudible) make the best expert here, the ones that's used to passing on those kinds of policy.
Charles Rembar: Because he's not an expert in that field, Your Honor.
Hugo L. Black: He's an expert in passing on whatever -- reformative law have redeeming social value.
Charles Rembar: But here, the assertion is not that the book has value as legislation. It's that it has value as a book.
Hugo L. Black: That's right, but there's a policy there, the question of policy. And I would think no one would be better qualified to do that, the concepts of government, than the members of the legislative body, assuming always that it doesn't violate the First Amendment.
Charles Rembar: Mr. Justice Black, suppose what was urged was not that it had literary value but that it had scientific value, that it has great value in expounding the point.
Hugo L. Black: To get aside?
Charles Rembar: I beg your pardon?
Hugo L. Black: Get aside.
Charles Rembar: Yes, and if what is urged is literary value, get people who know about literature.
Hugo L. Black: Well, is that limited to literary value, the idea of great social value?
Charles Rembar: Not at all, Your Honor. It can be many things. In this case we say there is literary value and we say there is historical value. In other cases, it might be another kind of value. It might be the kind of value that Mr. Justice Douglas adverted to, a value in helping psychiatric measures or counseling. There can be many kinds of value.
William J. Brennan, Jr.: But the literary value, I just want to be sure if I understand you correctly, is not because it has some special moral to convey -- is it only in that it is well-written, well-expressed, whatever the story maybe that it tells?
Charles Rembar: There are -- as elements of literary value, good writing with observations of human nature, psychological insights, the drawing of character, the impression on the reader that there were real people involved in this. All these things have literary value.
William J. Brennan, Jr.: Well, I'm just suggesting you, isn't that -- isn't that all add up to something well and powerfully written? Does that add up to anything more?
Charles Rembar: Well and powerfully, yes Your Honor.
William J. Brennan, Jr.: Yes.
Charles Rembar: But the reason I was that detailed in answering your question is that we have encountered the argument that merely a good style is not enough. And I want to say that here we have much more than a good style. I'd like to return to Mr. Justice Stewart's question. If -- if there is a substantial body of expert opinion that finds value, then I say the book is entitled to the First Amendment protection. It does --
Potter Stewart: Because a court as a matter of law could not then hold that it was utterly without redeeming social value, is that it?
Charles Rembar: Yes, Your Honor, but I am not saying that if one witness comes in and says it's a good book that that automatically answers the question.
Potter Stewart: Right. You -- do you think -- excuse me. Do you think it's clear to you, as apparently to your predecessors here today have, that the Court has clearly established the test of obscenity as three-component test of a pure and prurient interest and utterly without redeeming social value and something as patently offensive?
Charles Rembar: Yes, Your Honor. I think that is the necessary implication.
Potter Stewart: Where did you get that, from what case?
Charles Rembar: Well, two of the tests from Roth. The patent offensiveness test does not have a substantial backing, because the Roth opinion was a majority opinion. And the opinion of Mr. Justice Harlan in which the patent offensiveness test was enunciated was not a majority opinion. But I think it is also true that the patent offensiveness test represents one branch of the prurient interest test as set forth in Roth. That is there is in addition to the kind of morbid and unhealthy appeal to a certain kind of sexual response, in addition to that, there is the idea of going substantially beyond customary candor, which I think is very close to the patent offensiveness test as Mr. Justice Harlan stated it.
William O. Douglas: This book was published first in 1774?
Charles Rembar: '49, Your Honor.
William O. Douglas: 1749, then under your historical argument, I suppose anything that would now in 1965 show what people were thinking about or doing, 1749 would past muster.
Charles Rembar: It would show enough of it Your Honor. There was a testimony here that the book has historical value in two ways. One is that it informed an important part of the development of the novel. It came in that decade in which the novel as an English literary form was created. The other is that there is a great deal of material in the book about manners and customs at the time.
William O. Douglas: Showing how bad our forefathers were?
Charles Rembar: There is in our brief, Mr. Justice Douglas, a material showing that there is a rather acute parallel between the events related in this book and the events related in the newspapers at just about the time this book was published in connection with the pro forma affair in Great Britain.
Speaker: What's happened in England as a matter of interest? Has this book been --?
Charles Rembar: There's been --
Speaker: -- banned or what?
Charles Rembar: I don't know the current status Your Honor. There was a trial in which the judge, the magistrate, held the book obscene and there was no appeal. I don't know what the situation is outside the jurisdiction of that magistrate.
Speaker: Well, in this country, it's been banned in Massachusetts, but it's been allowed in New York and what?
Charles Rembar: That's exactly it. Those are --
Speaker: Those are the two --
Charles Rembar: -- the two states in which the cases reached the highest court. There was a trial in New Jersey which held against the book and the appeal there has been held in advance pending the outcome of this case. I would like, if I may, to mention the brief amicus that was filed without consent of the parties but with the permission of the Court. That brief deserves special mention because I think it represents more truly than the brief of the Attorney General, the nature of the opposition to this book. The brief proceeds from Curll's case. It cites that case eight times. Curll's case was decided in the first year of the reign of George II. Curll was a rather rambunctious publisher who was held into court for two things he published. One was a book that the government felt -- brought the government into disrepute. The other was a book that the government felt was obscene. The court in the obscenity case decided that obscenity was a common law crime and they decided it on this basis. They accepted the argument of the Attorney General there that a breach of the king's peace is a common law of crime. That a breach of the king's peace can come from writing and he said it comes from three kinds of writing -- writing that tends to bring the government into disrepute, writing that tends to go against religion, and writing that tends to go against morality. The Court agreed with him on all three. Now, I think this is extremely important because it shows exactly what the kind of opposition to publication is that is found in the anti-obscenity laws.
William O. Douglas: That reduces the extent of books on mathematics and books on religion.
Charles Rembar: Books on religion would be bad under this test. But what I wish to point out, Your Honor, is that when the First Amendment was adopted, all three aspects of this opposition were rejected. They came as a package and they were rejected as a package.
William O. Douglas: Was this book ever prosecuted, the publisher or dealer in the 18th Century?
Charles Rembar: A -- the author himself was not prosecuted. The bookseller later was prosecuted but it appears that the book was not an authentic copy of the original. This book throughout its history has had sort of a reverse bowdlerizing. People have added things rather than taking them out. They've added illustrations for example and an illustration formed the basis of a case in 1821 in Massachusetts in which a defendant named Holmes was convicted. I want to say one more thing on a question that was asked previously and that has to do with the state and federal question. I want to call to the Court's attention, certain practical considerations that should affect the legal conclusion. An author lives in one state, a publisher publishes in another. The book is printed and bound in a third and it's distributed by wholesalers everywhere. None of these people observe state lines. In New Jersey, there was a stipulation that the book was would not be distributed during the pendency of the case. Some books got into Campton because the Philadelphia wholesaler covers South Jersey. It is just not consonant with the realities of modern publishing to attempt a state-by-state censorship. It -- we cannot have some states in which a book is published and others in which it is not. A publisher cannot gauge his ability to publish which comes down to a matter of money in that way. I would say that this nation cannot exist half-censored and half-free. Thank you.
Earl Warren: We'll recess now.